DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 11 and 12 it is unclear if the claims are meant to require a plurality of brackets between each bushing, and either the frame or the body structure, engine structure, seat structure or suspension components, or if only a single bracket of the plurality of brackets is meant to be used. For the purposes of examination, it was assumed that the claims were meant to reference a plurality of brackets, where a single bracket of the plurality of brackets was used with each bushing, as this is what is shown and described in the figures, and what is meant to be claimed as per the examiner’s best understanding of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leonard(US11214111).
[claim 1] Leonard teaches a suspension system for a vehicle comprising a plurality of fluid-controlled bushings(46,48,50,56A,56B) supporting at least two of a body(44) to a frame(36, by bushings 46,48), a seat structure to the frame(by 50), and a plurality of suspension components to the frame(by 56A and 56B), and a fluid source(60) consisting of a single pump(62) wherein the plurality of fluid-controlled bushings are directly connected to the fluid source(C6 L17-25). 
[claim 2] further comprising a plurality of pressure regulators(64), wherein each pressure regulator is operatively connected to one of the plurality of fluid-controlled bushings for controlling a pressure of fluid delivered to each of the respective fluid-controlled bushings by the single pump. 
[claim 3,13] further comprising a controller(78) for controlling each of the pressure regulators. 
[claim 4,14] wherein the controller is configured to receive input from at least one of a external sensor(height sensor 84). 
[claim 5,15] wherein the external sensor comprise a height sensor(84). 
[claim 6,16] wherein each of the fluid-controlled bushings are independently controllable(C6 L50-56). 

[claim 8] wherein the plurality of fluid-controlled bushings comprises an elastic material(C11 L20-26).
[claim 9] wherein the elastic material is a reinforced rubber(fabric reinforced, see C11 L20-28). 
[claim 10] wherein the plurality of fluid controlled bushings define different geometries(as can be seen by the relative size represented in figure 1, and at C11 L12-14). 
[claim 11] further comprising a plurality of brackets(100) disposed between each of the fluid controlled bushings and the frame. 
[claim 12] further comprising a plurality of brackets(700) disposed between each of the fluid-controlled bushings and the at least two of the body structure, seat structure, and plurality of suspension components.  
[claim 17] Leonard further teaches a method of controlling a suspension system for a vehicle comprising providing pressurized fluid(by pressurized gas system 60) to a plurality of fluid controlled bushings(46,48,50,56A,56B) supporting at least two of a body structure(44) to a frame(36, by 46,48) a seat structure to the frame(by 50) and a plurality of suspension components to the frame(by 56A, 56B) from a fluid system(60) consisting of a single pump(62). 
[claim 18] further comprising a plurality of pressure regulators(64) wherein each pressure regulator is operatively connected to one of the plurality of fluid-controlled bushings for controlling a pressure of fluid delivered to each of the respective fluid-controlled bushings by the single pump, and a controller(78) for controlling each of the pressure regulators. 
[claim 19] wherein the controller receives input from at least an external sensor(84). 
[claim 20] wherein each of the fluid-controlled bushings are independently controllable(C6 L50-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11097588, US10569813, US20200055362, US10161470, US10131196, US20170240017, US9702349, US20040129468, US6000703, US5401008, US3059918.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632